Order entered February 26, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00711-CV

                    EHRING ENTERPRISES, INC. ET AL, Appellants

                                               V.

                     RD MANAGEMENT CORPORATION, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04770-b

                                           ORDER
       We GRANT appellee’s and cross-appellant’s February 25, 2014 unopposed motion to

extend time to file reply brief and ORDER the brief be filed no later than March 18, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE